_____________

                                  No. 95-3714EA
                                  _____________

William Lloyd White, also known         *
as Lloyd Nelson White,                  *
                                        *
                   Appellant,           *   Appeal from the United States
                                        *   District Court for the Eastern
     v.                                 *   District of Arkansas.
                                        *
United States of America,               *   [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                         Submitted:     June 28, 1996

                               Filed: July 9, 1996
                                   _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     William Lloyd White appeals the district court's denial of his motion
for return of property and currency.     See Fed. R. Crim. P. 41(e).   Having
carefully reviewed the record and the parties' briefs, we conclude the
judgment of the district court was correct.       Accordingly, we affirm.   See
8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.